22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert V. GADSON, Minister, Appellant,v.BUREAU OF PRISONS;  Michael J. Quinlan;  United StatesParole Commission;  Carol P. Getty, Chairwoman;U.S. Attorney's Office.
No. 93-5064.
United States Court of Appeals, District of Columbia Circuit.March 17, 1994.
Rehearing and Suggestion for Rehearing In BancDenied May 25, 1994.

Before:  EDWARDS, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed February 22, 1993, dismissing appellant's complaint, be affirmed.  The district court lacked jurisdiction to adjudicate appellant's petition for habeas corpus,  Chatman-Bey v. Thornburgh, 864 F.2d 804, 810-13 (D.C.Cir.1988) (en banc) (court may not entertain action when it lacks personal jurisdiction over the custodian), and, because appellant's claim is without legal basis, it is not in the interest of justice to transfer the petition to the appropriate court.  See 28 U.S.C. Sec. 1631 (transfer action if in interest of justice to do so).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.